Citation Nr: 1505735	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-02 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for kidney cancer, claimed as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran, had active military service in the United States Army from March 1964 to March 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO denied service connection for kidney cancer.  The Veteran appealed this rating action to the Board. 

The Veteran provided testimony at a January 2013 videoconference hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the record. 

In a May 2013 decision, the Board denied the matter on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court vacated the Board's May 2013 decision and remanded the matter to the Board consistent with a January 2014 Joint Motion for Remand (JMR) of the parties (Secretary of the Department of Veterans Affairs and Veteran).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

While the appeal was before the Court, the VLJ who conducted the Veteran's January 2013 video conference hearing left the employ of the Board.  In March 2014, the Veteran was notified of this fact and offered an opportunity for another hearing. In April 2014, the Board received the Veteran's request to testify before another Veterans Law Judge via a video-conference hearing.  Therefore, the Board finds that a remand to schedule the Veteran for this hearing is required.  See 38 C.F.R. §§ 20.703, 20.704, 20.717 (2014).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2014).  After the hearing is held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

